Two rules of construction are involved: First, the Constitution, or an amendment to it, must be given the interpretation intended by the people who adopted it if that intention is deducible from the language employed: second, a statute should be held valid if this end may be achieved without doing violence to its terminology. But, the Statute is subordinate to the Constitution. So, in the controversy resulting in the appeal we are asked to decide, authority for Act 67 must not be denied, expressly or impliedly, by Amendment No. 14.
In the Lee case Act 279 of 1933, by its terms, was intended to relieve bondsmen ". . . in all cases wherein any county collector was short in his settlements with either the State or the County and its subdivisions for taxes collected during the year 1931, . . . and where action thereon has been commenced . . . and where the collector then serving is now insolvent and where the jurat to said bond was not completed."
In holding the Act to be invalid, Mr. Justice MEHAFFY, speaking for a majority of the Court, said: "It will be observed that the Act undertakes to relieve those persons only who are collectors and sureties on collectors' bonds, and where a case has already been brought in the Circuit Court and is pending at the time of the passage of the Act, and also where the Collector is insolvent. . . . There is no evidence that any suit was pending in *Page 92 
the Circuit Court anywhere in the State of Arkansas except the suit in Bradley County. . . . The people, . . . by the adoption of Amendment No. 14, did alter, reform, and abolish the power of the Legislature to pass local or special Acts. This Act also violates Sec. 18 of Article 2 of the Constitution which reads as follows: `The General Assembly shall not grant to any citizen or class of citizens privileges or immunities which upon the same terms shall not equally belong to all citizens.'"
The opinion then says that the Act undertook to relieve the collector and sureties on his bond "if the suit was pending in the Circuit Court at the time it was passed. . . . We think it therefore clearly grants to citizens privileges and immunities which, upon the same terms, are withheld from other citizens."
Act 67 clearly has for its purpose relief of those held liable in Quattlebaum v. Busbea. In affirming judgments against those here involved we held that money of the school district had been "siphoned from the treasury by a process of deceit and concealment."
The suit at bar lays before us a transcript of transactions two-fold in signification: (a) Upon the one hand there is a record of illegal conduct by public officials conduct in any event highly subversive. (b) The lawmaking body clearly was not seeking to relieve school directors generally; but, with knowledge of the construction heretofore given Amendment No. 14, a bill was written for the poorly concealed purpose of excusing the particular transgressors. To avoid the effect of previous court decisions, the legislation was phrased in such a way that it could apply to 9,089 directors in 2,537 school districts,1 as to 9,084 of whom there is no tenable suggestion that the public fund had been tampered with. Indeed, presumption is to the contrary, and the imputed stigma found in the statute was obviously put there to immunize the remarkable few at the expense of the many *Page 93 
— some of whom, it is gratuitously assumed, may have gone astray.
Because words are adroitly used to disguise the ultimate purpose to relieve particular persons, we are asked to say that the Constitution has not been touched in what to me is plainly a bypassing statute. We are requested to hold that the Act does not disclose the indentures we of the minority still identify after the fine Italian hand came to legislative rest.
Act 68 of 1943 was the companion of 67. Each was approved February 18. The expressed purpose of 68 was "To relieve certain citizens of White County relative to a judgment rendered against them in the White Chancery Court." Here we have a direct approach; but, fearing frankness would be fatal, the so-called "general" Act was paired with the admitted special bill, to the end (as it was hoped) that the judicial department would accept one if it struck the other.
The legislation presents an illustration of how an objective may be reached by circuitous travel. Amendment No. 14 says that the point proposed is not to be attained by any known route. The General Assembly introduced a new, but winding, byway and has prevailed.
After the first few decisions construing Amendment No. 14, this Court undertook to follow opinions that, relatively speaking, were written at a time when consideration was contemporaneous with action of the people in adopting the Amendment. The evils it was intended to abate were fresh in mind, and value of the remedy was best appreciated. Lapse of time tends to dim the understanding of reasons for a popular expression, until eventually the issue assumes an academic characteristic more easily disposed of by reference to a formula.
Mr. Justice McFADDIN and Mr. Justice KNOX join in this dissent.
1 Taken from current figures compiled by the State Department of Education. *Page 94